Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                    Apr 11 2014, 5:51 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

NICOLE A. ZELIN                                   GREGORY F. ZOELLER
Greenfield, Indiana                               Attorney General of Indiana

                                                  CHANDRA K. HEIN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

RANDALL LANGFORD,                                 )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )        No. 30A01-1309-CR-431
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                    APPEAL FROM THE HANCOCK SUPERIOR COURT
                          The Honorable Dan E. Marshall, Judge
                            Cause No. 30D02-1205-CM-639



                                        April 11, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                              STATEMENT OF THE CASE

       Randall Langford appeals his conviction for operating a motor vehicle while

intoxicated (“OWI”), as a Class A misdemeanor, following a bench trial. Langford

presents three issues for our review, which we consolidate and restate as two issues:

       1.     Whether the police officer had probable cause to initiate a traffic
              stop prior to Langford’s arrest.

       2.     Whether the State presented sufficient evidence to support his
              conviction.

       We affirm.

                        FACTS AND PROCEDURAL HISTORY

       On May 7, 2012, at approximately 1:05 a.m., Officer Nathan Garner with the

McCordsville Police Department was on patrol when he observed a white Cadillac

travelling eastbound on State Road 67 at a high rate of speed. Officer Garner used his

radar to determine that the car was going seventy-three miles per hour in a fifty-five mile

per hour zone. Accordingly, Officer Garner followed the car, which had turned into a

residential driveway, and initiated a traffic stop.

       As Officer Garner approached the car, he smelled a strong odor of alcohol. The

driver presented his license and registration and identified himself as Langford. No one

else was in the car. As Officer Garner talked to Langford, he noticed that Langford’s

eyes appeared glassy and bloodshot and his breath smelled of alcohol. Officer Garner

also perceived that Langford’s speech was very slow. Langford consented to undergoing

field sobriety tests, and he failed the horizontal gaze nystagmus test, the walk and turn

test, and the one leg stand test. Officer Garner then advised Langford of his rights under


                                               2
the implied consent law. Langford consented to a chemical test, which was conducted at

the Fortville Police Department. That test revealed that Langford’s blood alcohol content

(“BAC”) was .13.

       The State charged Langford with OWI, as a Class A misdemeanor, and operating a

motor vehicle with a BAC of .08-.15, a Class C misdemeanor. Following a bench trial,

the trial court found Langford guilty of OWI, as a Class A misdemeanor, and entered

judgment and sentence accordingly. This appeal ensued.

                            DISCUSSION AND DECISION

                              Issue One: Probable Cause

       Langford first contends that Officer Garner did not have probable cause to conduct

a traffic stop and investigate whether he had been drinking alcohol.           The Fourth

Amendment’s protection against unreasonable searches and seizures has been extended to

the States through the Fourteenth Amendment. Thayer v. State, 904 N.E.2d 706, 709

(Ind. Ct. App. 2009).    The Fourth Amendment prohibits unreasonable searches and

seizures by the government, and its safeguards extend to brief investigatory stops of

persons or vehicles that fall short of traditional arrest. Id. However, a police officer may

briefly detain a person for investigatory purposes without a warrant or probable cause if,

based upon specific and articulable facts together with rational inferences from those

facts, the official intrusion is reasonably warranted and the officer has a reasonable

suspicion that criminal activity “may be afoot.” Moultry v. State, 808 N.E.2d 168, 170-

71 (Ind. Ct. App. 2004) (quoting Terry v. Ohio, 392 U.S. 1, 21-22 (1968)).




                                             3
       A police officer may stop a vehicle when he observes a minor traffic violation.

Ransom v. State, 741 N.E.2d 419, 421 (Ind. Ct. App. 2000), trans. denied. Stopping an

automobile and detaining its occupants constitute a “seizure” within the meaning of the

Fourth Amendment, even though the purpose of the stop is limited and the resulting

detention quite brief. See Delaware v. Prouse, 440 U.S. 648, 653 (1979). “Once the

purpose of the traffic stop is completed, a motorist cannot be further detained unless

something that occurred during the stop caused the officer to have a reasonable and

articulable suspicion that criminal activity was afoot.” United States v. Hill, 195 F.3d
258, 264 (6th Cir. 1999). “If the . . . detention exceeds its proper investigative scope, the

seized items must be excluded under the ‘fruits of the poisonous tree doctrine.’” Id.

       Here, Officer Garner testified that he observed Langford driving eighteen miles

per hour over the posted speed limit. Thus, the traffic stop was lawful. And as soon as

Officer Garner began talking to Langford, he smelled a strong odor of alcohol and

observed that Langford had glassy and bloodshot eyes. Langford consented to undergo

field sobriety tests, and he failed three of those tests. Finally, Langford consented to a

chemical breath test.    The traffic stop and subsequent investigation did not violate

Langford’s Fourth Amendment rights.

                        Issue Two: Sufficiency of the Evidence

       When the sufficiency of the evidence to support a conviction is challenged, we

neither reweigh the evidence nor judge the credibility of the witnesses, and we affirm if

there is substantial evidence of probative value supporting each element of the crime

from which a reasonable trier of fact could have found the defendant guilty beyond a


                                             4
reasonable doubt. Wright v. State, 828 N.E.2d 904, 905-06 (Ind. 2005). It is the job of

the fact-finder to determine whether the evidence in a particular case sufficiently proves

each element of an offense, and we consider conflicting evidence most favorably to the

trial court’s ruling. Id. at 906.

       To prove OWI, as a Class A misdemeanor, the State had to show that Langford

operated a vehicle while intoxicated in a manner that endangered himself or another

person. Langford contends that the State failed to prove either that he was intoxicated or

that he endangered himself or another person. We address each element in turn.

                                        Intoxication

       Langford first maintains that the evidence is insufficient to show that he was

intoxicated. Indiana Code Section 9-13-2-86 defines “intoxicated” in relevant part as

under the influence of alcohol so that there is an impaired condition of thought and action

and the loss of normal control of a person’s faculties. Impairment can be established by

evidence of:     (1) the consumption of significant amounts of alcohol; (2) impaired

attention and reflexes; (3) watery or bloodshot eyes; (4) the odor of alcohol on the breath;

(5) unsteady balance; (6) failure of field sobriety tests; (7) slurred speech. Fields v. State,

888 N.E.2d 304, 307 (Ind. Ct. App. 2008). Here, the State presented ample evidence that

Langford was intoxicated, including his failure of three field sobriety tests and a chemical

breath test showing a BAC of .13. Langford’s contentions on appeal amount to a request

that we reweigh the evidence, which we will not do.




                                              5
                               Endangering Himself or Others

       Langford also contends that the State presented insufficient evidence to prove that

he endangered himself or others. The element of endangerment can be established by

evidence showing that the defendant’s condition or operating manner could have

endangered any person, including the public, the police, or the defendant. Vanderlinden

v. State, 918 N.E.2d 642, 644 (Ind. Ct. App. 2009), trans. denied. Endangerment does

not require that a person other than the defendant be in the same area or that a person be

in the path of the defendant’s vehicle to obtain a conviction. Id. at 644-45.

       Here, the State presented evidence that Langford was driving eighteen miles per

hour over the posted speed limit. In Vanderlinden, the defendant drove sixteen miles per

hour over the posted speed limit, and we held that that evidence was sufficient to prove

the endangerment element. Id. at 646 n.1. Langford’s contention on appeal amounts to a

request that we reweigh the evidence, which, again, we will not do. 1 The State presented

sufficient evidence to support Langford’s conviction.

       Affirmed.

VAIDIK, C.J., and BROWN, J., concur.




       1
          To the extent Langford suggests that the State impermissibly used the evidence that he was
speeding to also support the element of intoxication, the record does not support that suggestion.
                                                 6